PER CURIAM.
This is an appeal from judgment of conviction of felonious theft, Minn.Stat. § 609.-52, subd. 2(2) and 3(2) (1978), a prosecution which was based upon a claim that defendant took certain specified personal property from his former wife which was awarded her in the divorce decree. We have grave doubts about the propriety of prosecutions such as this which deal with matters which generally are better left to the family court rather than the criminal court. See State v. Mayhood, 308 Minn. 259, 241 N.W.2d 803 (1976). In any event, we conclude that the evidence of defendant’s guilt was insufficient as a matter of law to support the verdict or to support a reduction of the conviction to a lesser offense. Accordingly, defendant’s conviction is reversed outright and a judgment of acquittal ordered.
Reversed.